EXHIBIT

A

tabbles*

 

It Mai

Powered I by LEWIS COLOR

 

Confidential Credit Application
30 Joe Kennedy Blvd. / Statesboro, GA 30458 / phone 912.234.4122 / fax 912.681.8817

bh aah | Lig fife Dopod
Company Name Netiotet Cewieh tie Lité awd Li Geki F
, “y th Z 5 a ‘ OA
Billing Address Leos (OH STREET city (AL ae State_ 74 Zip 39945
LZ m2 4.922
Shipping Address /J #3 _iC4 i Ceeee City LALGO state “C- Zip 32 14.5
Key Contact Person: von ear Muni se aS Mii higater of fWguee
Phone Aad- 233 4G lolz Fax de 29-324 ¥ A 3 )0' 7 E-mail cloe love. € OW LL. oh,
. Non - Qo wf ye Cann Sis ; —— Ape 20,2
Type of Business _ /V 6! -— *Ke414 eqns Zhe Date Established “iV 72 ‘le

yl 3
Type of Entity: Proprietorship Partnership Corporation _*~ Other _S¢/ (@)¢3)

 

 

 

If Incorporated: State of Incorporation é| ORIAA Year of Incorporation =< @) #~

Key Management Members and Owners Titles Percentage Ownership
david G Gi BBS TIL eesicdén th

Stal ethan Raitie Coe | Eb

 

 

Bank RePublie 9 Fank Address_ {129353 ads Sins hz nv) onel
City LA Lee State _ Zip 34 lolé G
Phone 7/22 - !54lars XBRS Officer NEBL4 WV iéHAvS Account Number 2 GR) Silw

Four Trade References, Addresses, and Phone Numbers (Two major suppliers and two
smaller suppliers)

Em ou Bein T EH ESONS (2579 lolol Ave no. Lil REL 3391, R379 $5 sa")
Slava hiiee P j lumbrve, 1a4ace Lisi Wany eel, Lanao.f 1.33994 AF 929-59 b- vee

i. Bee Hotes cle EAN nd, 1150 eth Steet SH Pete, F PLARWS, # HE 43')- 495-4940

EX? ICT é aD OS. ted Keone ised. purl’ Ft. 3 Lo! is, te JQ) - LO* 4 ~ S09

Estimated Monthly Sunhasest. S CoO Credit Une Requested__# / v 1200

How often and when does your firm issue checks? __ E/ ee - RB WKS (att 30 fay A51ES
Customer Agrees to Credit Terms: Outstanding balances are subject to 14% per month interest.

Applicant agrees to pay any collection costs incurred to collect the account balance, including
court costs, collection fees and attorney's fees of not less than 33% of the unpaid principal and
interest.

As an inducement to grant credit, the undersigned agrees to the need for verification of all
information on this application. The undersigned authorizes, and releases all banks, businesses,
and persons identified on this application to furnish any and all information requested by DX Print
& Mail or its representative, by telephone or written correspondence.

v0 a“ yD vit > A fe
—Anethaa’ Kailie C00 [ef

 

 

 

Name Title Name Title
Name Title Name Title
PERSONAL GUARANTEE

In consideration of credit being approved by DX Print & Mail to the above named
applicant for merchandise to be purchased whether applicant be an individual or
individuals, a proprietorship, a partnership, a corporation, or other entity, the undersigned
guarantor or guarantors each hereby contract and guarantee to DX Print & Mail the faithful
payment, when due, of all accounts of said applicant for purchases made within five years after
the date of this application. The undersigned guarantor or guarantors each hereby expressly
waive all notice of acceptance of this guarantee, notice of extension of credit to applicant,
presentment, and demand for payment on applicant, protest and notice to undersigned
guarantor or guarantors for dishonor or default by applicant or respect to any security held by
DX Print & Mail extension of time of payment to applicant, acceptance of partial payment or
compromise, all other notices in which the undersigned guarantor or guarantors might otherwise
be entitled and demand for payment under this guarantee. Any restriction of this guarantee shall
. be in writing and delivered to DX Print & Mail, ATTN: Shantelle Mosley.

 

 

 

The above information is provided for the purpose of extending credit to our company on your
terms of [payment terms]. To the best of our knowledge and belief, the information is accurate

and may beyrelie Yeon in making,your credit decision. We authorize our bank and suppliers to
mai span to complete your evaluation of our credit history.
t€

ante alin . log
Tite Coe | gfe pate /////19

  
 
  
